Title: To Thomas Jefferson from Abraham Hargis, 23 March 1803
From: Hargis, Abraham
To: Jefferson, Thomas


          
            Honoured Sir
                     
            Cape Henlopen Light House March 23 1803
          
          when I troubled you before with some lines on publick business, I did not expect to have troubled you with any more as I presume you have enough to employ all your time—But Sir necessity being the mother of invenshan & Self preservation the first Law of nature—I hope you will pardon my preasent address—as I am persuaded that my salary is lower than the labour deserves & lower than any other office in the Union that is attended with as much labour & expence. distant from the City 150 miles the markets here as high as at the city. distant from any inhabitent 3 miles on a sand bank that will not prodoose any thing for the support of man or beast the business Requires 2 hands & to pay a hand & support a family on 333—33/100 dols I find verry hard—ad to this that I have not Recd. my Salary (small as it is) as I should have done agreeable to contract. I was to Receeve it quarterly & I contracted debdtes payable at the same times—but insted of Receeveing my pay last faul was told that no money was in hand I have Recd. but one settlement in two years have Recd. six months sallery a fue days since & am informd the other is Redy tho the onnessesarie expence I have been put to by this detenshan has sunk half of the Sum I Recd. was obliged to pay intrest & detenshan money in the city to Msrs Baker & Commyges Harvy & Worth Allebone & Wittmore & was obliged to borrow money on Great advance from Mr. Thos. Latimore to enable me to leave the City by refering to whome you asertain the facts & in this county two Judgments of 20 dols. each obtaind aganst me the facts you may get from Governor Hall or Ceser A: Rodney Esqr these thing subjects me to disagreeable feelings for I was never cald before a court or Majestreet before on a debdt of My own creating—when I was appointed to keep the Light House I had 346—33/100 dols & some Pircusets I have not now as I informd in my last & at the time I was appointed keeper of the Light House articles of liveing was nearly as low as they ever ware Since the Revelution not above half the sum they have generly been since—When the Light House was Ceeded to the United states my salary was lowerd because it was said to be higher than any other on the Continent & Just right it has to be so—for it is the most ill convenant of any. neither fish Oisters or any such thing to be had without more trouble & expence that in the city. & no other Light House that I am acquainted with but has most of those advantages—When your Excellency comes to consider these thing & that I served during the War in the service of my Country (as my emasceated constitution & broken bones often causes me to Remember) I hope you will see the propriety of alowing a reasonable compensation for my labour which is all I want for in this world I want but little nor shall I want that little long—
          My enimees is in hope I shall be forsed to sell my Property to pay my debdts & if so I cannot support my family on my Preasent salary Consequently must leave Sussex tho this I am determind not to do till I see an other State election which will determin our Presidentel Election as it Respects Deleware for one active person in Deleware is worth a hundred in Pensylvania—
          May the Blessing of God Rest on you the wisdom of the highest guide your administration Prays Your onworthy servt.
          
            Abrm. Hargis
          
          
            NB the cisterns leaks much I think fifty gals pr year is lost by leakage & I kno no way of Preventing it but to line the cisterns with lead which may be easily done & I think will save the Expence in 3 years—
          
          
            Abrm. Hargis
          
        